Title: To George Washington from John Fitzgerald and James Craik, 13 March 1797
From: Fitzgerald, John,Craik, James
To: Washington, George



Dear Sir
Alexandria Monday afternoon [13 March 1797]

A number of the Inhabitants of this town & its Vicinity wish to have the pleasure of meeting you on your entrance into the State & escorting you to Mt Vernon[.] As they flatter themselves that this token of their sincere affection & esteem will not meet your disapprobation, they have dispatched the bearer & request you will let them know at what time you will probably cross the ferry that they may regulate themselves accordingly. We have the honor to be your mo. Obedt Servts

John Fitzgerald
James Craik

